Citation Nr: 1812475	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and/or service-connected esophageal reflux with irritable bowel syndrome (IBS) and diarrhea.

2. Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure, diabetes mellitus, and/or service-connected esophageal reflux with irritable bowel syndrome (IBS) and diarrhea.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1967, with service in Thailand from March 1967 to May 1967. He served in the United States Air Force.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Huntington, West Virginia (RO) of the Department of Veterans Affairs (VA) and September 2014 Board remand. These matters were also before the Board in July 2010 and August 2012.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before the claim on appeal can be decided. The development actions requested in the Board's September 2014 remand directives were not fully completed.

First, remand is required to ensure that the RO complies with Board remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271.  Both the 2012 and 2014 Board remands requested that the RO refer the Veteran's file to the JSRRC coordinator to make a formal finding as to whether there was sufficient information to verify herbicide exposure existed, or that sufficient information existed to determine that exposure to herbicides can be acknowledged on a direct or facts-found basis.  This has not yet been done.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

In an October 1989 Statement in Support of Claim, the Veteran stated that he was stationed in Thailand and that he flew in and out of Vietnam. The Veteran also testified at a July 2009 Board hearing that when he was in Thailand, he smelled a very strong smell of chemicals all the time, and that he saw dead vegetation. Service personnel records note that the Veteran served at Udorn Air Force Base.  A 2015 Defense Personnel Records Information Retrieval System response indicated that there was herbicide use at Udorn Royal Thai Air Force Base, but that it had not been provided any information regarding the Veteran's proximity to the base perimeter, where usage was known.  Thereafter, no formal finding was made.

Second, remand is required to obtain adequate etiological opinions. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion should address all appropriate theories of entitlement, and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). When a medical examiner states no conclusion as to etiology or diagnosis can be reached, it must be clear that the examiner has considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). The physician must clearly identify precisely what facts cannot be determined. Jones, 23 Vet. App. at 390.

An October 2015 Diabetes Mellitus and Coronary Artery Disease Disability Benefits Questionnaire (DBQ) is of record.  First, the examiner provided negative nexus opinions noting that the Veteran's diabetes and coronary artery disease occurred many years after discharge from service and are conditions that commonly occur naturally over time.  Second, the examiner also noted that the records do not reflect any thing during service that would link diabetes or the heart disorder to service.  Second, the examiner opined that diabetes was not caused by the service-connected esophageal reflux with IBS and diarrhea as there is nothing in the records to link these conditions and diabetes is not known to be caused by reflux, IBS, and diarrhea.  Third, the examiner opined that there is nothing in the records indicating that the coronary artery disease was caused by service or occurred in service, as there is no known causal relationship between reflux, IBS, and diarrhea.  Fourth, the examiner opined that esophageal reflux, IBS, and diarrhea have not relationships to worsening of the conditions as they are not known to aggravate diabetes mellitus, Fifth, the examiner opined that the heart disorder was aggravated by the diabetes.  The Board finds that new opinions are warranted as the opinions are confusing and appear inconsistent in places.  Furthermore, regarding the heart disorder, the examiner stated that while it was beyond his medical expertise, he did not know of a link between irritable bowel disease and an increased risk or progression of coronary disease beyond the natural course through improper digestion allowing artery-damaging materials to enter the Veteran's blood stream.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.


2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Contact all appropriate sources in order to verify any foreign service in the Republic of Vietnam. Specifically, attempts should be made to obtain the Veteran's pay stubs during his period of foreign service, to include any duty assignments in the Republic of Vietnam. Document for the claims file what repositories were contacted and why. If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. Conduct all development as required by VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.  Specifically, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or that sufficient information exists to determine that exposure to herbicides can be acknowledged on a direct or facts-found basis.

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of diabetes mellitus, to include as due to herbicide exposure and/or service-connected esophageal reflux with IBS and diarrhea. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

The examiner must provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diabetes mellitus had onset in, or is otherwise related to, service, to include herbicide exposure if conceded.

(b) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diabetes mellitus was caused by his service-connected esophageal reflux with IBS and diarrhea.

(c) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diabetes mellitus was aggravated by his service-connected esophageal reflux with IBS and diarrhea.

6. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of coronary artery disease, to include as due to herbicide exposure, diabetes mellitus, and/or service-connected esophageal reflux with IBS and diarrhea. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

The examiner must provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's coronary artery disease had onset in, or is otherwise relate to, military service, to include as due to herbicide exposure if conceded.

(b) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's coronary artery disease was caused by his service- connected esophageal reflux with IBS and diarrhea.

The examiner should specifically address the Veteran's contention that his improper digestion allowed artery-damaging materials to enter his blood stream.

(c) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's coronary artery disease was aggravated by his service-connected esophageal reflux with IBS and diarrhea.

(d) I it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's coronary artery disease was caused by or aggravated by his diabetes mellitus.

7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

9. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




